     Case 2:19-cv-09042-MWF-JC Document 1 Filed 10/21/19 Page 1 of 6 Page ID #:1




 1     RONALD D. TYM, (CASBN 195339)
 2     THE TYM FIRM
       30526 Rainbow View Dr.
 3     Agoura Hills, CA 91301
 4     Tel (818) 836-1428
       Fax (818) 337-2026
 5     RTym@Tymfirm.com
 6
       REBECCA MOCCIARO (CASBN 89777)
 7     LAW OFFICE OF REBECCA MOCCIARO
 8     2461 Santa Monica Boulevard, #835
       Santa Monica, California 90404
 9     Tel: (310) 686-3263
10     rebeccamocciaro@gmail.com

11
       Attorneys for Plaintiff Med-Legal Associates, Inc., as
12     Plan Administrator of the MLA Defined Benefit Pension Plan
13

14                                  UNITED STATES DISTRICT COURT
                                   CENTRAL DISTRICT OF CALIFORNIA
15

16                                                               ) Case No. 2:19-cv-9042
       Med-Legal Associates, Inc., as Plan
17     Administrator of the MLA Defined Benefit                  )
                                                                 )
       Pension Plan and the MLA Money Purchase
18                                                               ) COMPLAINT FOR DECLARATORY
       Pension Plan                                              )
19                                                                 AND INJUNCTIVE RELIEF
                                                                 )
                                      Plaintiff,                 )
20                                                               )
21     vs.                                                       )
                                                                 )
22                                                               )
       Bruce E. Fishman, M.D., FICS, Inc., a                     )
23     California medical professional corporation;              )
       and Bruce E. Fishman, M.D., an individual                 )
24
                                                                 )
25                                    Defendants.                )
                                                                 )
26                                                               )
                                                                 )
27                                                               )
                                                                 )
28

       ______________________________________________________________________________________________________________
                                                   COMPLAINT: Page 1
     Case 2:19-cv-09042-MWF-JC Document 1 Filed 10/21/19 Page 2 of 6 Page ID #:2




 1            Plaintiff Med-Legal Associates, Inc., as Plan Administrator of the MLA Defined
 2     Benefit Pension Plan and the MLA Money Purchase Pension Plan (“Plaintiff”) states
 3     and alleges as follows.
 4
                                          NATURE OF THE ACTION
 5
              1.      Plaintiff seeks a declaration that the MLA Defined Benefit Pension Plan
 6
       (the “MLA DB Plan”) and the MLA Money Purchase Pension Plan (the “MLA Money
 7
       Purchase Plan”) (collectively, the “Plans”) are each a “qualified plan” under the
 8
       Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001 et
 9
       seq. (“ERISA”) and are protected from creditors of Med-Legal Associates, Inc., the
10
       Plans’ sponsor.
11
                                         JURISDICTION AND VENUE
12
              2.      This Court has subject matter over this action (a) pursuant to 28 U.S.C.
13
       §1331 because this case raises questions arising under federal law; and (b) pursuant to
14

15
       29 U.S.C. §1132(a)(3) because Plaintiff is a fiduciary with respect to the Plans and

16
       seeks (i) to enjoin acts which violate the provisions of ERISA and the terms of the Plans

17
       and (ii) to obtain other equitable relief to redress such violations and enforce the

18
       provisions of ERISA and the terms of the Plans.

19
              3.      This Court has personal jurisdiction over Defendant Bruce E. Fishman,

20
       M.D., FICS, Inc., a California medical professional corporation, because its principal

21
       place of business is within this District.

22
              4.      This Court has personal jurisdiction over Bruce E. Fishman, M.D., an

23
       individual, because he resides within this District.

24
              5.      Venue is proper in this Court pursuant to 28 U.S.C. §1391 because the

25     events giving rise to these claims occurred in this District and Defendants reside in this

26     District.

27

28

       ______________________________________________________________________________________________________________
                                                   COMPLAINT: Page 2
     Case 2:19-cv-09042-MWF-JC Document 1 Filed 10/21/19 Page 3 of 6 Page ID #:3




 1                                                     PARTIES
 2            6.      Plaintiff Med-Legal Associates, Inc., is a corporation which at all times has
 3     been organized under the laws of the state of California and has maintained its principal
 4     place of business in the State of California, County of Los Angeles. Plaintiff is the plan
 5     administrator for the MLA DB Plan and the MLA Money Purchase Plan.
 6            7.      Defendant Bruce E. Fishman, M.D., FICS, Inc., is a medical professional
 7     corporation formed under the laws of the State of California with its principal place of
 8     business in the State of California, County of Los Angeles.
 9            8.      Defendant Bruce E. Fishman, M.D., is an individual residing in the State of
10     California, County of Los Angeles.
11            9.      Defendants are judgment creditors of Med-Legal Associates, Inc., the
12     sponsor and Administrator of the Plans, pursuant to a judgment issued by the Superior
13     Court of the State of California for the County of Los Angeles on October 20, 2017, as
14     amended on November 30, 2017.
15                                        GENERAL ALLEGATIONS
16            10.     The MLA DB Plan was established effective January 1, 2013 and was
17     designed to receive contributions from Med-Legal Associates, Inc. on behalf of its
18     eligible employees.
19            11.     Each year’s contributions to the MLA DB Plan were calculated by an
20     enrolled actuary according to standards and procedures of the Internal Revenue Code
21     (“IRC”) and were as follows:
22            (a)     For contribution year 2013, Med-Legal Associates, Inc. contributed
23                    $300,000 on September 16, 2013.
24            (b)     For contribution year 2014, Med-Legal Associates, Inc. contributed
25                    $269,700 on July 9, 2015
26            (3)     For contribution year 2015, Med-Legal Associates, Inc. contributed
27                    $40,000 on September 14, 2016 and $185,000 on September 15, 2016.
28

       ______________________________________________________________________________________________________________
                                                   COMPLAINT: Page 3
     Case 2:19-cv-09042-MWF-JC Document 1 Filed 10/21/19 Page 4 of 6 Page ID #:4




 1            12.     The MLA DB Plan includes in Section B of Article XVIII of the Plan an
 2     anti-alienation provision that states: “A Participant’s or Beneficiary’s interest shall not
 3     be subject in any manner to transfer by operation of law, and shall be exempt from the
 4     claims of creditors or other claimants (including but not limited to, debts, contracts,
 5     liabilities or torts) from all orders, decrees, levies, garnishments and/or executions and
 6     other legal or equitable process or proceedings against such Participant or Beneficiary to
 7     the full extent permitted by law.”
 8            13.     The MLA DB Plan provides for payment of retirement benefits to
 9     participating employees and contains provisions allowing employees to become eligible
10     to participate in the Plan after they have been employed a certain period of time, and
11     guaranteeing benefits to employees upon their retirement, termination of the Plan or
12     employment, or other events.
13            14.     The MLA DB Plan covers employees other than the owner of Med-Legal
14     Associates, Inc. and spouse of the owner.
15            15.     Effective December 31, 2016, the MLA DB Plan was terminated and all
16     amounts were directly transferred to the MLA Money Purchase Plan, which Plan was
17     effective January 1, 2017.
18            16.     No further contributions have been made to the MLA Money Purchase
19     Plan or the MLA DB Plan.
20            17.     The MLA Money Purchase Plan includes in Section 14.01 an anti-
21     alienation provision that states: “Except as provided in Section 14.01(b), the Trust Fund
22     shall not be subject to any form of attachment, garnishment, sequestration or other
23     actions of collection afforded creditors of the Company, Participants or Beneficiaries
24     under the Plan and all payments, benefits and rights shall be free from attachment,
25     garnishment, trustee's process, or any other legal or equitable process available to any
26     creditor of such Company, Participant or Beneficiary.”
27            18.     The MLA Money Purchase Plan covers employees and former employees
28     other than the owner or the owner’s spouse.
       ______________________________________________________________________________________________________________
                                                   COMPLAINT: Page 4
     Case 2:19-cv-09042-MWF-JC Document 1 Filed 10/21/19 Page 5 of 6 Page ID #:5




 1            19.     The Defendants, as judgment creditors of Med-Legal Associates, Inc., are
 2     attempting to levy/garnish amounts in the MLA DB Plan and MLA Money Purchase
 3     Plan to apply towards the judgment such Defendants have against Med-Legal
 4     Associates, Inc. only.
 5                                            CLAIM FOR RELIEF
 6                                Declaratory Relief Against All Defendants
 7            20.     Plaintiff refers to and incorporates Paragraphs 1 through 19 inclusive, as
 8     though fully set forth herein.
 9            21.     Amounts on deposit in the MLA DB Plan and MLA Money Purchase Plan
10     are protected from creditors of Med-Legal Associates, Inc., including Defendants,
11     pursuant to the terms of the Plans and the protections afforded by ERISA.
12            22.     Plaintiff desires a judicial determination of its rights and duties as
13     trustee/administrator/fiduciary to the Plans and a declaration that amounts on deposit in
14     the MLA DB Plan and MLA Money Purchase Plan are protected from levy/garnishment
15     by Defendants.
16            23.     A judicial declaration and concurrent injunctive relief are necessary and
17     appropriate at this time because Defendants are attempting to levy/garnish amounts in
18     the MLA DB Plan and MLA Money Purchase Plan.
19                                           PRAYER FOR RELIEF
20            WHEREFORE, Plaintiff respectfully requests that this Court:
21            1.      Declare that amounts on deposit in the MLA DB Plan and MLA Money
22                    Purchase Plan are protected from any levy, garnishment, and/or any other
23                    collection effort by Defendants.
24            2.      Enjoin each and all Defendants from any attempt to levy, garnish, and/or
25                    pursue any other collection effort against amounts on deposit in, or held in
26                    the name and interest of, the MLA DB Plan or MLA Money Purchase
27                    Plan; and
28

       ______________________________________________________________________________________________________________
                                                   COMPLAINT: Page 5
     Case 2:19-cv-09042-MWF-JC Document 1 Filed 10/21/19 Page 6 of 6 Page ID #:6




 1            3.      Grant Plaintiff such additional or different relief as the Court deems just
 2                    and proper.
 3
       Dated: October 21, 2019                THE TYM FIRM
 4

 5

 6

 7                                            By /s/ Ronald D. Tym
                                                Ronald D. Tym, Esq.
 8
                                                Attorneys for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

       ______________________________________________________________________________________________________________
                                                   COMPLAINT: Page 6
